Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 08/05/2021 (along with a rule 130 AF/D) is duly acknowledged.
Claims 1-16 were previously canceled by applicants.
Claims 16-37 as currently amended are pending in this application, and have been examined on their merits in this action.
Terminal Disclaimer
The terminal disclaimer filed by applicants on 11/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,357,518 (issued to same inventors and assignee) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Accordingly, the ODP rejection of record as previously made by the examiner, has been withdrawn.
Affidavit/Declaration under 37 CFR 1.130 by Maria Pascual
	Applicant’s submission of an affidavit under 37 CFR 1.130 filed by one of the inventors, Maria Pascual on 08/05/2021 (originally filed copy from the parent US application 15/458,509) for disqualifying prior art references relied upon in the 103a rejection of record (see office action dated 05/07/2021, using cited references of Park et al, 2015 and Panes et al, 2016) has been duly considered, and is deemed effective (see affidavit, pages 2-4, in particular). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Otis Littlefield (attorney of record) on 11/03/2021 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
Claim 17 has been canceled by this Examiner’s amendment.
Claims 16 and 18-37 have been allowed as discussed below:
Claims 16 and 22 have been specifically amended as follows:
Claim 16 (Currently Amended): A method of treating a refractory complex perianal fistula in a subject having Crohn's disease comprising administering a therapeutic amount of a population of expanded allogeneic adipose tissue-derived stromal stem cells to the subject, wherein: 
(i) the fistula comprises a complex fistula with one or more tracts; 
(ii) the therapeutic amount is a fixed dose of expanded allogeneic adipose tissue-derived stromal stem cells which is administered to the subject in a single procedure, wherein each fistula tract receives at least a proportion of this dose and wherein approximately half of the dose is 
(iii) the administration of the therapeutic amount of the population of expanded allogeneic adipose tissue-derived stromal stem cells induces combined remission within 24 weeks that is statistically superior to placebo; and
(iv) the fixed dose is about 120 million expanded allogeneic adipose tissue-derived stromal stem cells.
Claim 22 (Currently Amended): The method according to claim [[17]] 16, wherein the clinical remission is sustained through to 24 weeks from the administering a therapeutic amount of a population of expanded allogeneic adipose tissue-derived stromal stem cells to the subject.
Examiner’s Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The treatment process as claimed in instant claim is deemed free of prior art issues, as prior art does not disclose and/or reasonably suggest the method step wherein “a fixed dose” of “about 120 million expanded allogeneic adipose tissue-derived stromal stem cells is administered to the subject in a single procedure” for treatment of complex refractory perianal fistula, which applicants have disclosed as providing superior results in terms of various disclosed clinical parameters in treated subjects compared to appropriate placebo controls (see also applicant’s remarks dated 08/05/2021, pages 5-6, in particular; and regarding 103a rejections based on Park et al and Panes et al; see also AF/D filed by applicants under 37 CFR 1.130b to remove said prior art references of record). In addition, the scope of instant claim 1 as amended appears to be reasonably commensurate with the applicant’s disclosure of record (see parent specification of 15/458,509, page 5, and results depicted in Fig. 3A-C, for instance).  
Terminal Disclaimer on 11/03/2021 over conflicting claims of issued patent US 10,357,518, which has been approved by the office, and made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 16 and 18-37 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657